Citation Nr: 1713100	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss prior to June 24, 2015, and a disability rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in January 2015.

The Veteran requested to testify at a Board hearing in his August 2012 substantive appeal, but withdrew his request in September 2012. 

In July 2015, the Agency of Original Jurisdiction partially granted an increased rating for the Veteran's bilateral hearing loss.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Prior to June 24, 2015, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level V hearing loss in the right ear and Level VIII hearing loss in the left ear. 

2.  On and after June 24, 2015, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level VI hearing loss in the right ear and Level VIII hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss prior to June 24, 2015, and to a disability rating in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The Veteran's claim of entitlement to a higher rating for bilateral hearing loss stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Veteran's service treatment records and various post-service medical records are on file.  The Veteran underwent VA examinations, and the VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The examination reports and other evidence of record provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board finds that there has been substantial compliance with the remand directives issued in January 2015.  Specifically, a VA examination was performed in June 2015, and updated VA treatment records were obtained.  Furthermore, the Veteran was given the opportunity to provide releases for any additional outstanding medical records.  The Veteran reported that the only treatment he had received for hearing loss was immediately after his separation from service in the 1960s; while he provided the name of a clinician, he did not respond to VA's request for a release for records.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Board notes the March 2017 allegation of the Veteran's representative that the most recent VA examination did not adequately assess the Veteran's condition because the Veteran has not been able to hold conversations in crowds and has to listen to television and radio at a high volume.  Primarily, the Board notes that the examiner did address the Veteran's complaints about the functional impact of his hearing loss.  Furthermore, in general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The examiner reviewed the Veteran's pertinent medical history and conducted a clinical evaluation of the Veteran, including audiological testing.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, 21 Vet. App. at 311-12.  Accordingly, the Board finds that the June 2015 examination is adequate.

After a careful review of the claims file, the Board finds that all necessary development has been accomplished.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

After review of the evidence of record, the Board finds that an increased disability rating is not warranted at any point during the period on appeal. 

The Veteran first underwent VA examination in connection with this claim in April 2012.  Testing showed puretone thresholds of 30, 55, 70, and 80 decibels in the right ear and 65, 60, 65, and 80 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 59 decibels in the right ear and 68 decibels in the left.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 52 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear.  With respect to the left ear, as puretone thresholds at each of the specified frequencies was 55 or more, it is appropriate to consider both Table VI and Table VIA; Table VI yields a finding of Level VIII hearing loss and Table VIA yields a finding of Level V hearing loss.  Where hearing loss is at Level VIII in the poorer ear and Level V in the better ear, a 30 percent rating is warranted under Table VII.

The Veteran next underwent VA examination in June 2015.  Testing showed puretone thresholds of 50, 65, 75, and 80 decibels in the right ear and 65, 65, 70, and 75 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 68 decibels in the right ear and 69 decibels in the left.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 52 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear.  Again, with respect to the left ear, as puretone thresholds at each of the specified frequencies was 55 or more, it is appropriate to consider both Table VI and Table VIA; Table VI yields a finding of Level VIII hearing loss and Table VIA yields a finding of Level V hearing loss.  Where hearing loss is at Level VIII in the poorer ear and Level VI in the better ear, a 40 percent rating is warranted under Table VII.

The Board acknowledges that the record also includes a November 2011 VA audiological evaluation, which appears to reflect puretone threshold findings that are consistent with those on contemporaneous VA examination.  These results are not valid for rating purposes, because VA examinations follow a protocol that is mandated by regulation and that was not necessarily followed by the clinician.  See 38 C.F.R. § 4.85(a).  Specifically, the November 2011 evaluation included speech audiometry testing, the results of which were noted only to be "fair to good bilaterally," but there is no indication of the numerical results or that the Maryland CNC controlled speech discrimination test was used.  Additionally, there are VA examinations of record, including an examination conducted within one year of the November 2011 evaluation, which adequately address the rating criteria.  In any event, the audiogram results do not appear to reflect findings that would result in a higher disability rating for that time period, particularly if speech audiometry testing results were "fair to good."

The Board acknowledges that the Veteran wears hearing aids and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including difficulty understanding conversation and trouble hearing in groups or noisy environments, with or without his hearing aids.  The Board has also considered three identical lay statements submitted by the Veteran and signed by four people who indicate that they have contact with the Veteran on a regular basis and notice that his ability to hear has changed, that he misses out on conversation due to his hearing, and that he is often in a group setting where it is important for him to hear what is being discussed.  The Board notes, however, that the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the VA examiners addressed the functional effects of the Veteran's hearing loss on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with a 30 percent rating prior to June 24, 2015, and a rating of 40 percent thereafter.  Accordingly, entitlement to ratings in excess of those assigned is not warranted.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty understanding conversation with or without his hearing aids, particularly in crowded or noisy environments.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

Additionally, the evidence, including lay statements, does not indicate any effect caused by the Veteran's hearing loss and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Furthermore, the Veteran does not contend and the record does not suggest that he is unemployable due to his hearing loss.  Accordingly, a claim for a total disability rating based on unemployability due hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against a finding that an increased disability rating is warranted at any time during the period on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss prior to June 24, 2015, and a disability rating in excess of 40 percent thereafter, is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


